303 F.2d 783
Marcelleus J. BORELLv.The NEW YORK, CHICAGO & ST. LOUIS RAILROAD COMPANY, Appellant.
No. 13908.
United States Court of Appeals Third Circuit.
Argued May 15, 1962.Decided May 23, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Earl F. Reed, Jr., Pittsburgh, Pa.  (Clyde A. Armstrong and Thorp, Reed & Armstrong, Pittsburgh, Pa., on the brief), for appellant.
James E. McLaughlin, Pittsburgh, Pa.  (John A. DeMay and McArdle, Harrington & McLaughlin, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.  The judgment of the District Court will be affirmed.